internal_revenue_service number release date index number ------------------------- --------------------------- ------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ----------------- telephone number ---------------------- refer reply to cc tege eb qp2 plr-105003-18 date august taxpayer ------------------------- decedent ------------------------ trust date date ---------------------------------------- ------------------ ---------------------------- dear ---------------- this is in response to your letter dated date submitted on your behalf by your authorized representative in which you requested a series of rulings under sec_408 of the internal_revenue_code the following facts and representations have been submitted under penalties of perjury in support of the rulings requested taxpayer established the trust a revocable_living_trust on date taxpayer is the sole trustee of the trust and reserves the sole right to amend or revoke the trust and to distribute all income and the entire corpus for her own benefit decedent was married to taxpayer until his death after his required_beginning_date on date decedent maintained an ira with a custodian at the time of his death and named the trust as the primary beneficiary of decedent’s ira the assets of decedent’s ira were transferred via a trustee-to-trustee transfer to an ira for the benefit of the trust the ira taxpayer intends to distribute the assets of the ira to herself as sole beneficiary of the trust and roll over the distribution into one or more iras in her own name based on the preceding facts taxpayer requests the following rulings plr-105003-18 taxpayer as decedent’s spouse will be treated as having acquired the ira directly from decedent and not from the trust taxpayer is eligible to roll over the ira distribution to one or more iras established and maintained in her own name pursuant to sec_408 provided that the rollover occurs no later than the sixtieth day following the day the proceeds of the ira are received and taxpayer will not be required to include in gross_income for federal tax purposes for the year in which the distribution from the ira is made any portion of the proceeds distributed from the ira which are timely rolled over to one or more iras set up and maintained in taxpayer’s name with respect to your ruling requests sec_408 provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 provides that sec_408 does not apply to a rollover_contribution if such contribution satisfies the requirements of sec_408 and sec_408 sec_408 provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the account is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which he receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the one-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in his gross_income because of the application of sec_408 sec_408 provides in pertinent part that in the case of an inherited ira sec_408 shall not apply to any amount received by an individual from such account an no amount transferred from such account to another ira shall be excluded from gross_income by reason of such transfer and such inherited account shall not be treated as an ira for purposes of determining whether any other amount is a rollover_contribution plr-105003-18 sec_408 provides that an ira shall be treated as inherited if the individual for whose benefit the account is maintained acquired such account by reason of the death of another individual and such individual was not the surviving_spouse of such other individual sec_1_408-8 q a-5 provides that a surviving_spouse of an individual may elect to treat the spouse’s entire_interest as a beneficiary in the individual’s ira as the spouse’s own ira in order to make this election the spouse must be the sole beneficiary of the ira and have an unlimited right to withdraw amounts from the ira if a_trust is named the beneficiary of the ira this requirement is not satisfied even if the spouse is the sole beneficiary of the trust under the preceding facts decedent’s ira passed to the trust upon decedent’s death under these circumstances taxpayer as the surviving_spouse of the decedent is not permitted to treat the ira as her own because the trust was named the beneficiary of decedent’s ira however because taxpayer is the trustee and sole beneficiary of the trust and is entitled to all income and the entire corpus of the trust for purposes of applying sec_408 to the ira taxpayer is effectively the individual for whose benefit the account is maintained accordingly if taxpayer receives a distribution of the proceeds of the ira she may roll over the distribution other than amounts required to have been distributed or to be distributed in accordance with sec_401 into one or more iras established and maintained in her name therefore with respect to your ruling requests we conclude taxpayer as decedent’s spouse will be treated as having acquired the ira directly from decedent and not from the trust taxpayer is eligible to roll over the ira distribution to one or more iras established and maintained in her own name pursuant to sec_408 provided that the rollover occurs no later than the sixtieth day following the day the proceeds of the ira are received and taxpayer will not be required to include in gross_income for federal tax purposes for the year in which the distribution from the ira is made any portion of the proceeds distributed from the ira which are timely rolled over to one or more iras set up and maintained in taxpayer’s name this ruling does not authorize the rollover of amounts that are required to be distributed under sec_401 and is subject_to the limitation in sec_408 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-105003-18 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party as specified in revproc_2018_1 2018_1_irb_1 section b this office has not verified any of the material submitted in support of the request_for_ruling and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2018_1 sec_11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely keith r kost senior technician reviewer qualified_plans branch office of associate chief_counsel tax exempt and government entities
